Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (the “Agreement”) dated as of March 21, 2017, by and
between Retail Opportunity Investments Corp., a Maryland corporation (the
“Company”), and Stuart A. Tanz, residing at the address set forth on the
signature page hereof (the “Executive”).

 

WHEREAS, the Company and the Executive previously entered into an employment
agreement dated October 20, 2009; and

 

WHEREAS, the Company and the Executive wish to continue the employment
relationship on the terms set forth below.

 

Accordingly, in consideration of the mutual covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

1.                  Term. The Company hereby employs the Executive, and the
Executive hereby accepts such employment, for an initial term commencing as of
March 21, 2017 (the “Commencement Date”) and continuing for a four (4)
year period, unless sooner terminated in accordance with the provisions of
Section 4 or Section 5; with such employment to continue for successive one-year
(1) periods in accordance with the terms of this Agreement (subject to
termination as aforesaid) unless the Company notifies the Executive of
non-renewal in writing six (6) months prior to the expiration of the initial
term and each annual renewal, as applicable (the period during which the
Executive is employed hereunder being hereinafter referred to as the “Term”).

 

2.                  Duties. During the Term, the Executive shall be employed by
the Company as President and Chief Executive Officer, and, as such, the
Executive shall faithfully perform for the Company the duties of said office and
shall perform such other duties of an executive, managerial or administrative
nature as shall be specified and designated from time to time by the Board of
Directors of the Company (the “Board”). In addition, during the Term, the
Company shall nominate the Executive as a member of the Board, and the Executive
agrees to serve as a member of the Board if duly elected by the shareholders of
the Company. The Executive shall devote substantially all of his business time
and effort to the performance of his duties hereunder; provided, however, that
the Executive may engage in other activities for the Executive’s own account
while employed hereunder, including, without limitation, charitable, community
and other business activities (including, without limitation, the ownership of
those properties listed on Exhibit A), provided that such other activities do
not materially interfere with the performance of the Executive’s duties
hereunder.

 

3.                  Compensation.

 

3.1              Salary. The Company shall pay the Executive during the Term a
salary at the rate of $850,000 per annum, in accordance with the customary
payroll practices of the Company applicable to senior executives. At least
annually, the Board shall review the Executive’s Annual Salary and may provide
for increases therein as it may in its discretion deem appropriate (such annual
salary, as increased, the “Annual Salary”).

 



 

 

3.2              Bonus. During the Term, in addition to the Annual Salary, for
each fiscal year of the Company ending during the Term, the Executive shall
receive an annual bonus of between 0% and 175% of Annual Salary, as determined
in accordance with the terms of the annual bonus program approved by the
Compensation Committee of the Board, and based on both the Executive’s
performance and the performance of the Company (the “Annual Bonus”). Each Annual
Bonus shall be paid in the fiscal year following the year for which such bonus
is awarded, and in any event shall be paid within 30 days after the financial
statements for such prior fiscal year are finalized.

 

3.3              Benefits - In General. Except with respect to benefits of a
type otherwise provided for under Section 3.4, the Executive shall be permitted
during the Term to participate in any group life, hospitalization or disability
insurance plans, health programs, equity incentive plans, retirement plans,
fringe benefit programs and similar benefits that may be available to other
senior executives of the Company generally, in each case to the extent that the
Executive is eligible under the terms of such plans or programs.

 

3.4              Specific Benefits. Without limiting the generality of
Section 3.3, the Executive shall be entitled to vacation of twenty five
(25) business days per year (to be taken at reasonable times in accordance with
the Company’s policies) and an automobile allowance of $1,500 per month.

 

3.5              Expenses. The Company shall pay or reimburse the Executive for
all ordinary and reasonable out-of-pocket expenses actually incurred (and, in
the case of reimbursement, paid) by the Executive during the Term in the
performance of the Executive’s services under this Agreement; provided that the
Executive submits proof of such expenses, with the properly completed forms as
prescribed from time to time by the Company in accordance with the Company’s
policies, plans and/or programs.

 

4.                  Termination upon Death or Disability. If the Executive dies
during the Term, the Term shall terminate as of the date of death, and the
obligations of the Company to or with respect to the Executive shall terminate
in their entirety upon such date except as otherwise provided under this Section
4. If there is a determination by the Company that the Executive has become
physically or mentally incapable of performing his duties under the Agreement
and such disability has disabled the Executive for a cumulative period of one
hundred eighty (180) days within a twelve (12) month period (a “Disability”),
the Company shall have the right, to the extent permitted by law, to terminate
the employment of the Executive upon notice in writing to the Executive.
Notwithstanding the foregoing, prior to a termination of the Executive’s
employment due to Disability, the Executive may require that an independent
physician acceptable to both the Company and the Executive be engaged (at the
expense of the Company) to determine if the Executive has suffered a Disability
(as defined under this Agreement). Upon termination of employment due to death
or Disability (i) the Executive (or the Executive’s estate or beneficiaries in
the case of the death of the Executive) shall be entitled to receive, in a lump
sum payment (subject to Section 7.17 of this Agreement) within thirty (30) days
following the Executive’s termination of employment, (A) Annual Salary, Annual
Bonus and other benefits earned and accrued under this Agreement prior to the
date of termination (and reimbursement under this Agreement for expenses
incurred prior to the date of termination) (the “Accrued Obligations”), and
(B) (x) two times Annual Salary and (y) two times the average of the Annual
Bonuses awarded to the Executive for the last two years immediately preceding
the year in which the Executive’s employment is terminated, provided, however,
that if no Annual Bonus is awarded to the Executive for the year (or two years)
preceding the year in which the Executive’s employment is terminated, the
Executive will be entitled to a minimum bonus equal to 50% of the Executive’s
Annual Salary (i.e., initially two times $425,000); (ii) for a period of
twenty-four (24) months after the termination of the Executive’s employment,
such continuing medical and dental benefits under the Company’s health plans and
programs applicable to senior executives of the Company generally as the
Executive would have received under this Agreement (and at such costs to the
Executive) in the absence of such termination (such benefits, “Continuing Health
Benefits”); (iii) all outstanding unvested equity-based incentives and awards
held by the Executive shall thereupon vest and become free of restrictions and
be exercisable in accordance with their terms; and (iv) the Executive (or, in
the case of his death, his estate and beneficiaries) shall have no further
rights to any other compensation or benefits hereunder on or after the
termination of employment, or any other rights hereunder. In the event the
Company decides, in its sole discretion, to acquire a life insurance policy on
the life of the Executive, the Executive may (or may not, in the Executive’s
sole discretion) agree to cooperate and provide all information reasonably
necessary for the Company to acquire such life insurance policy.

 



- 2 -

 

5.                  Certain Terminations of Employment.

 

5.1              Termination by the Company for Cause; Termination by the
Executive without Good Reason.

 

(a)                For purposes of this Agreement, “Cause” shall mean the
Executive’s:

 

(i)                 deliberate misrepresentation in connection with, or willful
failure to cooperate with, a bona fide internal investigation or an
investigation by regulatory or law enforcement authorities, after being
instructed by the Company to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the willful inducement of others to fail to cooperate or to produce documents
or other materials;

 

(ii)               conduct by the Executive constituting a material act of
willful misconduct in connection with the performance of his duties, including,
without limitation, misappropriation of funds or property of the Company other
than the occasional, customary and de minimis use of the Company’s property for
personal purposes;

 

(iii)             public disparagement of the Company, its officers, trustees,
employees or partners;

 

(iv)             soliciting any existing employee of the Company above the level
of an administrative assistant to work at another company; or

 

(v)               the commission by the Executive of a felony or misdemeanor
involving moral turpitude, deceit, dishonesty or fraud.

provided that the Company shall not be permitted to terminate the Executive for
Cause (A) with respect to any of the events described in clause (i), (iii) or
(iv) above unless and until the Executive has been given written notice
specifying in detail the circumstances giving rise to the alleged cause, and the
Executive shall have failed, within thirty (30) days after such notice, to
remedy the alleged cause, and (B) except on written notice given to the
Executive at any time not more than 30 days following the occurrence of any of
the events described in clause (ii) or (v) above (or, if later, the Company’s
knowledge thereof).

 



- 3 -

 

(b)               The Company may terminate the Executive’s employment hereunder
for Cause, and the Executive may terminate his employment on at least thirty
(30) days’ written notice. If the Company terminates the Executive for Cause, or
the Executive terminates his employment and the termination by the Executive is
not covered by Section 4, 5.2 or 5.3, (i) the Executive shall receive Annual
Salary, Annual Bonus for the preceding fiscal year (if unpaid), and other
benefits (but, in all events, and without increasing the Executive’s rights
under any other provision hereof, excluding any bonuses not yet paid) earned and
accrued under this Agreement prior to the termination of employment (and
reimbursement under this Agreement for expenses incurred prior to the
termination of employment), and (ii) the Executive shall have no further rights
to any other compensation or benefits hereunder on or after the termination of
employment, or any other rights hereunder.

 

5.2              Termination by the Company without Cause; Termination by the
Executive for Good Reason.

 

(a)                For purposes of this Agreement, “Good Reason” shall mean the
following, unless consented to by the Executive:

 

(i)                 any material breach of this Agreement by the Company which
shall include, but not be limited to (A) a material, adverse alteration in the
nature of the Executive’s duties, responsibilities or authority, including,
without limitation, failure to nominate the Executive as a director; and (B)
upon a Change of Control (as defined under Section 5.3(c)), the Executive no
longer serves as the chief executive officer of the top tier entity in the
consolidated group of companies which includes the Company (or any successor to
the Company);

 

(ii)               a reduction in the Executive’s Annual Salary as in effect at
the time in question, or a failure to pay such amounts when due which is not
cured within thirty (30) days after written notice;

 

(iii)             if the Company relocates the Executive’s office to any place
other than San Diego, California;

 

(iv)             failure to provide benefits comparable to those provided the
Executive as of the date hereof, other than any such failure affecting all
comparably situated officers;

 

(v)               the Executive’s removal from, or failure to be elected to, the
Board during the Term; or

 



- 4 -

 

(vi)             the Executive’s receipt of a notice of non-renewal from the
Company in accordance with Section 1 above.

Notwithstanding the foregoing, (i) Good Reason shall not be deemed to exist
unless notice of termination on account thereof is given no later than thirty
(30) days after the time at which the event or condition purportedly giving rise
to Good Reason first occurs or arises; and (ii) if there exists (without regard
to this clause (ii)) an event or condition that constitutes Good Reason, the
Company shall have thirty (30) days from the date notice of such a termination
is given to cure such event or condition and, if the Company does so, such event
or condition shall not constitute Good Reason hereunder.

 

(b)               The Company may terminate the Executive’s employment at any
time for any reason or no reason. The Executive may terminate the Executive’s
employment with the Company at any time for any reason or no reason, and for
Good Reason under this Section 5.2. If the Company terminates the Executive’s
employment and the termination is not covered by Section 4, 5.1 or 5.3, or the
Executive terminates his employment for Good Reason and the termination by the
Executive is not covered by Section 5.3, or upon expiration of the Term if the
Company has notified the Executive of non-renewal of this Agreement under
Section 1, above (i) the Executive shall be entitled to receive, in a lump sum
payment (subject to Section 7.17 of this Agreement) within thirty (30) days
following the Executive’s termination of employment, (A) the Accrued
Obligations, and (B) (x) two times Annual Salary and (y) two times the average
of the Annual Bonuses awarded to the Executive for the last two years
immediately preceding the year in which the Executive’s employment is terminated
(to the extent applicable), provided, however, that if no Annual Bonus is
awarded to the Executive for the year (or two years) preceding the year in which
the Executive’s employment is terminated, the Executive will be entitled to a
minimum bonus equal to 50% of the Executive’s Annual Salary (i.e., initially two
times $425,000); (ii) for a period of twenty-four (24) months after the
termination of the Executive’s employment, Continuing Health Benefits; (iii) all
outstanding unvested equity-based incentives and awards held by the Executive
shall thereupon vest and become free of restrictions and be exercisable in
accordance with their terms; and (iv) the Executive shall have no further rights
to any other compensation or benefits hereunder on or after the termination of
employment, or any other rights hereunder.

 

5.3              Change in Control.

 

(a)                In the event the Executive’s employment is terminated by the
Company without Cause or by the Executive for Good Reason within 12 months of a
Change of Control (as defined under Section 5.3(c)), the Executive shall be
entitled to the same payments and benefits as provided in Section 5.2(b) hereof;
provided, however, that “two times” as it appears in Section 5.2(b)(i)(B)(x) and
(y) shall be replaced with “three times”. The Executive shall have no further
rights to any other compensation or benefits hereunder on or after the
termination of employment, or any other rights hereunder.

 

(b)               If the Executive’s employment is terminated pursuant to
Section 5.2 or 5.3(a), then if any amount payable to or other benefit receivable
by the Executive pursuant to this Agreement is deemed to constitute a “parachute
payment”, alone or when added to any other amount payable or paid to or other
benefit receivable or received by the Executive from the Company which is deemed
to constitute a “parachute payment” (whether or not under an existing plan,
arrangement or other agreement), and would result in the imposition on the
Executive of an excise tax under Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), then such payments and benefits shall be payable
either (i) in full or (ii) in such lesser amount as would result in no portion
of any payments or benefits to the Executive being subject to the excise tax
under Section 4999 of the Code, whichever of the foregoing options (i) or
(ii) results in the Executive’s receipt, on an after-tax basis, of the greater
amount of payments and benefits. To the extent the Executive would receive a
reduced amount pursuant to this Section 5.3(b), the Executive’s payments and
benefits shall be reduced, to the extent necessary, by first cancelling cash
payments under this Agreement, then any other cash payments, and then cancelling
the acceleration of vesting of equity awards. “Parachute payment” shall mean a
“parachute payment” as defined in Section 280G of the Code. The amount of any
payment under this Section 5.3(b) shall be computed by a certified public
accounting firm selected by the Company and reasonably acceptable to the
Executive.

 



- 5 -

 

(c)                For purposes of this Agreement, “Change in Control” means the
occurrence of any of the following events:

 

(i)                 any “person” or “group” of persons, as such terms are used
in Sections 13 and 14 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), other than any employee benefit plan sponsored by the Company,
becomes the “beneficial owner”, as such term is used in Section 13 of the
Exchange Act (irrespective of any vesting or waiting periods) of (A) common
shares in an amount equal to thirty percent (30%) or more of the sum total of
the common shares issued and outstanding immediately prior to such acquisition
as if they were a single class and disregarding any equity raise in connection
with the financing of such transaction; provided, however, that in determining
whether a Change in Control has occurred, outstanding shares or voting
securities which are acquired in an acquisition by (x) the Company or any of its
subsidiaries or (y) an employee benefit plan (or a trust forming a part thereof)
maintained by the Company or any of its subsidiaries shall not constitute an
acquisition which can cause a Change in Control;

 

(ii)               the consummation of the dissolution or liquidation of the
Company;

 

(iii)             the consummation of the sale or other disposition of all or
substantially all of its assets in one (1) or more transactions; or

 

(iv)             a turnover, during any two (2) year period, of the majority of
the members of the Board, without the consent of the majority of the members of
the Board as to the appointment of the new Board members.

 

5.4              Release. Any rights to compensation or benefits under Section
4, 5.2 or 5.3 of this Agreement are subject to the Executive’s continued
compliance with the provisions of Section 6 and the Executive’s execution and
delivery of a general release of claims in favor of the Company and its
affiliates in substantially the form attached hereto as Exhibit B (the
“Release”) on the 30th day following the termination date and the Executive’s
non-revocation of the Release within the time period provided therein. If the
Executive fails to timely execute and deliver such Release, the Executive shall
forfeit all payments (other than payments in respect of Accrued Obligations)
described under this Agreement.

 



- 6 -

 

6.                  Covenants of the Executive.

 

6.1              Covenant Against Competition; Other Covenants. The Executive
acknowledges that (i) the principal business of the Company (which expressly
includes for purposes of this Section 6 (and any related enforcement provisions
hereof), its successors and assigns) is to invest in, acquire (either directly
or through debt acquisitions), own, lease, reposition and manage a diverse
portfolio of necessity-based retail properties, including, but not limited to,
well located community and neighborhood shopping centers, anchored by national
or regional supermarkets and drugstores (such businesses, and any and all other
businesses in which, at the time of the Executive’s termination, the Company is
actively and regularly engaged or actively pursuing, herein being collectively
referred to as the “Business”); (ii) the Company is one of the limited number of
persons who have developed such a business; (iii) the Company’s Business is
national in scope; (iv) the Executive’s work for the Company has given and will
continue to give him access to the confidential affairs and proprietary
information of the Company; (v) the covenants and agreements of the Executive
contained in this Section 6 are essential to the business and goodwill of the
Company; and (vi) the Company would not have entered into this Agreement but for
the covenants and agreements set forth in this Section 6. Accordingly, the
Executive covenants and agrees that:

 

(a)                By and in consideration of the salary and benefits to be
provided by the Company hereunder, including the severance arrangements set
forth herein, and further in consideration of the Executive’s exposure to the
proprietary information of the Company, the Executive covenants and agrees that,
during the period commencing on the date hereof and ending one (1) year
following the date upon which the Executive shall cease to be an employee of the
Company and its affiliates for any reason (including the expiration of the Term
of this Agreement under Section 1) (the “Restricted Period”), he shall not
directly or indirectly, whether as an owner, partner, shareholder, principal,
agent, employee, consultant or in any other relationship or capacity, (i) engage
in any element of the Business (other than for the Company or its affiliates) or
otherwise compete with the Company or its affiliates, (ii) render any services
related to the Business to any person, corporation, partnership or other entity
(other than the Company or its affiliates) engaged in any element of the
Business, or (iii) render services related to the Business to any person,
corporation, partnership or other entity (other than the Company or its
affiliates) as a partner, shareholder, principal, agent, employee, consultant or
in any other relationship or capacity; provided, however, that, notwithstanding
the foregoing, the Executive may invest in securities of any entity, solely for
investment purposes and without participating in the business thereof, if
(A) such securities are traded on any national securities exchange or the
National Association of Securities Dealers, Inc. Automated Quotation System,
(B) the Executive is not a controlling person of, or a member of a group which
controls, such entity and (C) the Executive does not, directly or indirectly,
own 1% or more of any class of securities of such entity.

 



- 7 -

 

(b)               During and after the Restricted Period, the Executive shall
keep secret and retain in strictest confidence, and shall not use for his
benefit or the benefit of others, except in connection with the business and
affairs of the Company and its affiliates, all non-public confidential matters
relating to the Company’s Business and the business of any of its affiliates and
to the Company and any of its affiliates, learned by the Executive heretofore or
hereafter directly or indirectly from the Company or any of its affiliates (the
“Confidential Company Information”), and shall not disclose such Confidential
Company Information to anyone outside of the Company except with the Company’s
express written consent and except for Confidential Company Information which is
at the time of receipt or thereafter becomes publicly known through no wrongful
act of the Executive or is received from a third party not under an obligation
to keep such information confidential and without breach of this Agreement.
Notwithstanding the foregoing, the Executive may disclose Confidential Company
Information to his attorneys (for the purpose of seeking legal advice), to his
accountants (for the purposes of seeking professional advice), to his immediate
family members whom the Executive agrees will not divulge such information to
any other party, and in response to a subpoena; court, regulatory, or arbitral
order; or other valid legal process.

 

(c)                During the Restricted Period, the Executive shall not,
without the Company’s prior written consent, directly or indirectly, (i) solicit
or encourage to leave the employment or other service of the Company, or any of
its affiliates, any employee, agent or independent contractor thereof or
(ii) hire (on behalf of the Executive or any other person or entity) any
employee who has left the employment of the Company or any of its affiliates
within the one-year period which follows the termination of such employee’s
employment with the Company and its affiliates. From the date hereof and during
the Restricted Period, the Executive will not, whether for his own account or
for the account of any other person, firm, corporation or other business
organization, solicit for a competing business or intentionally interfere with
the Company’s or any of its affiliates’ relationship with, or endeavor to entice
away from the Company or any of its affiliates for a competing business, any
person who during the Term is or was a customer, client, agent, or independent
contractor of the Company or any of its affiliates.

 

(d)               All memoranda, notes, lists, records, property and any other
tangible product and documents (and all copies thereof), whether visually
perceptible, machine-readable or otherwise, made, produced or compiled by the
Executive or made available to the Executive containing Confidential Company
Information (i) shall at all times be the property of the Company (and, as
applicable, any affiliates) and shall be delivered to the Company at any time
upon its request, and (ii) upon the Executive’s termination of employment, shall
be immediately returned to the Company. This section shall not apply to
materials that the Executive possessed prior to his business relationship with
the Company, to the Executive’s personal effects and documents, and to materials
prepared by the Executive for the purposes of seeking legal or other
professional advice.

 

(e)                While the Executive’s non-compete obligations under
Section 6.1(a) are in effect, neither the Company nor the Executive shall
publish any statement or make any statement under circumstances reasonably
likely to become public that (i) with respect to statements by the Executive, is
critical of the Company or any of its affiliates, or in any way otherwise
maligning the Business or reputation of the Company or any of its affiliates or
(ii) with respect to statements by the Company, is critical of the Executive or
in any way otherwise maligning the reputation of the Executive, in either of the
foregoing instances unless otherwise required by applicable law or regulation or
by judicial order.

 



- 8 -

 

6.2              Rights and Remedies upon Breach.

 

(a)                The Executive acknowledges and agrees that any breach by him
of any of the provisions of Section 6.1 or any subparts thereof (individually or
collectively the “Restrictive Covenants”) would result in irreparable injury and
damage for which money damages would not provide an adequate remedy. Therefore,
if the Executive breaches, or threatens to commit a breach of, any of the
provisions of Section 6.1 or any subpart thereof, the Company and its
affiliates, in addition to, and not in lieu of, any other rights and remedies
available to the Company and its affiliates under law or in equity (including,
without limitation, the recovery of damages), shall have the right and remedy to
have the Restrictive Covenants specifically enforced (without posting bond and
without the need to prove damages) by any court having equity jurisdiction,
including, without limitation, the right to an entry against the Executive of
restraining orders and injunctions (preliminary, mandatory, temporary and
permanent) against violations, threatened or actual, and whether or not then
continuing, of such covenants.

 

(b)               The Executive agrees that the provisions of Section 6.1 of
this Agreement and each subsection thereof are reasonably necessary for the
protection of the Company’s legitimate business interests and if enforced, will
not prevent the Executive from obtaining gainful employment should his
employment with the Company end. The Executive agrees that in any action seeking
specific performance or other equitable relief, he will not assert or contend
that any of the provisions of this Section 6 are unreasonable or otherwise
unenforceable as drafted. The existence of any claim or cause of action by the
Executive, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement of the Restrictive Covenants.

 

7.                  Other Provisions.

 

7.1              Severability. The Executive acknowledges and agrees that (i) he
has had an opportunity to seek advice of counsel in connection with this
Agreement and (ii) the Restrictive Covenants are reasonable in geographical and
temporal scope and in all other respects as drafted. If it is determined that
any of the provisions of this Agreement, including, without limitation, any of
the Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the provisions of this Agreement shall not thereby be affected and
shall be given full effect, without regard to the invalid portions.

 

7.2              Duration and Scope of Covenants. If any court or other
decision-maker of competent jurisdiction determines that any of the Executive’s
covenants contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then the duration or scope of
such provision, as the case may be, shall be reduced so that such provision
becomes enforceable and, in its reduced form, such provision shall then be
enforceable and shall be enforced.

 

7.3              Enforceability; Jurisdiction; Arbitration.

 



- 9 -

 

(a)                The Company and the Executive intend to and hereby confer
jurisdiction to enforce the Restrictive Covenants set forth in Section 6 upon
the courts of any jurisdiction within the geographical scope of the Restrictive
Covenants. If the courts of any one or more of such jurisdictions hold the
Restrictive Covenants wholly unenforceable by reason of breadth of scope or
otherwise it is the intention of the Company and the Executive that such
determination not bar or in any way affect the Company’s right, or the right of
any of its affiliates, to the relief provided above in the courts of any other
jurisdiction within the geographical scope of such Restrictive Covenants, as to
breaches of such Restrictive Covenants in such other respective jurisdictions,
such Restrictive Covenants as they relate to each jurisdiction’s being, for this
purpose, severable, diverse and independent covenants, subject, where
appropriate, to the doctrine of res judicata. The parties hereby agree to waive
any right to a trial by jury for any and all disputes hereunder (whether or not
relating to the Restricted Covenants).

 

(b)               Any controversy or claim arising out of or relating to this
Agreement or the breach of this Agreement (other than a controversy or claim
arising under Section 6, to the extent necessary for the Company (or its
affiliates, where applicable) to avail itself of the rights and remedies
referred to in Section 6.2) that is not resolved by the Executive and the
Company (or its affiliates, where applicable) shall be submitted to arbitration
in New York, New York in accordance with New York law and the employment
arbitration rules and procedures of the American Arbitration Association, before
an arbitrator experienced in employment disputes who is licensed to practice law
in the State of New York. The determination of the arbitrator(s) shall be
conclusive and binding on the Company (or its affiliates, where applicable) and
the Executive and judgment may be entered on the arbitrator(s)’ award in any
court having jurisdiction.

 

7.4              Notices. Any notice or other communication required or
permitted hereunder shall be in writing and shall be delivered personally,
telegraphed, telexed, sent by facsimile transmission or sent by certified,
registered or express mail, postage prepaid. Any such notice shall be deemed
given when so delivered personally, telegraphed, telexed or sent by facsimile
transmission or, if mailed, five days after the date of deposit in the United
States mails as follows:

 

(i)If to the Company, to:

 

Retail Opportunity Investments Corporation
8905 Towne Centre Drive, # 108
San Diego, CA 92122
Attention:
with a copy to:

Clifford Chance US LLP
31 West 52nd Street
New York, New York 10019-6131
Attention: Jay Bernstein

 



- 10 -

 

 

(ii)If to the Executive, to:


 

[Address as noted on signature page]

 

Any such person may by notice given in accordance with this Section 7.4 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.

 

7.5              Entire Agreement. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect thereto.

 

7.6              Waivers and Amendments. This Agreement may be amended,
superseded, canceled, renewed or extended, and the terms hereof may be waived,
only by a written instrument signed by the parties or, in the case of a waiver,
by the party waiving compliance. No delay on the part of any party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any waiver on the part of any party of any such right, power or privilege
nor any single or partial exercise of any such right, power or privilege,
preclude any other or further exercise thereof or the exercise of any other such
right, power or privilege.

 

7.7              GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
ANY PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS
OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

7.8              Assignment. This Agreement, and the Executive’s rights and
obligations hereunder, may not be assigned by the Executive; any purported
assignment by the Executive in violation hereof shall be null and void. In the
event of any sale, transfer or other disposition of all or substantially all of
the Company’s assets or business, whether by merger, consolidation or otherwise,
the Company may assign this Agreement and its rights hereunder, provided that
the successor or purchaser agrees, as a condition of such transaction, to assume
all of the Company’s obligations hereunder.

 

7.9              Legal Fees. The Company will pay directly or reimburse the
Executive for reasonable legal fees and expenses incurred by the Executive in
connection with the review and negotiation of this Agreement.

 

7.10          Withholding. The Company shall be entitled to withhold from any
payments or deemed payments any amount of tax withholding it determines to be
required by law.

 

7.11          Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

 

7.12          Counterparts. This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.

 



- 11 -

 

7.13          Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 6, 7.3, 7.10 and 7.15, and the other
provisions of this Section 7 (to the extent necessary to effectuate the survival
of Sections 6, 7.3, 7.10 and 7.15), shall survive termination of this Agreement
and any termination of the Executive’s employment hereunder.

 

7.14          Existing Agreements. The Executive represents to the Company that
he is not subject or a party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit him from executing this Agreement or limit his ability to fulfill
his responsibilities hereunder.

 

7.15          Indemnification. The Company shall cause the Executive (together
with other officers and directors) to be indemnified for any actions taken or
omissions made within the scope of his employment to the fullest extent provided
under the Company’s bylaws, operating agreements, and directors and officers
liability insurance (which the Company agrees to maintain throughout the Term),
with coverage in such amounts as are generally provided by similarly situated
employers in the Business. The Company shall continue to indemnify the Executive
as provided above and maintain such liability insurance coverage for the
Executive, after the Term has ended for any claims that may be made against him
with respect to actions taken or omissions made within the scope of the
Executive’s employment or service as a director, officer, or trustee of the
Company.

 

7.16          Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

 



- 12 -

 

7.17          Section 409A Compliance. Any payments under this Agreement that
are deemed to be deferred compensation subject to the requirements of
Section 409A of the Code, are intended to comply with the requirements of
Section 409A. To this end and notwithstanding any other provision of this
Agreement to the contrary, if at the time of the Executive’s termination of
employment with the Company, (i) the Company’s securities are publicly traded on
an established securities market; (ii) the Executive is a “specified employee”
(as defined in Section 409A); and (iii) the deferral of the commencement of any
payments or benefits otherwise payable pursuant to this Agreement as a result of
such termination of employment is necessary in order to prevent any accelerated
or additional tax under Section 409A, then the Company will defer the
commencement of such payments (without any reduction in amount ultimately paid
or provided to the Executive) that are not paid within the short-term deferral
rule under Section 409A (and any regulations thereunder) or within the
“involuntary separation” exemption of Treasury Regulation § 1.409A-1(b)(9)(iii).
Such deferral shall last until the date that is six (6) months following the
Executive’s termination of employment with the Company (or the earliest date as
is permitted under Section 409A). Any amounts the payment of which are so
deferred shall be paid in a lump sum payment within ten (10) days after the end
of such deferral period. If the Executive dies during the deferral period prior
to the payment of any deferred amount, then the unpaid deferred amount shall be
paid to the personal representative of the Executive’s estate within sixty
(60) days after the date of the Executive’s death. Notwithstanding anything to
the contrary herein, for purposes of determining the Executive’s entitlement to
the payment or receipt of amounts or benefits that constitute nonqualified
deferred compensation within the meaning of Section 409A of the Code, the
Executive’s employment shall not be deemed to have terminated unless and until
the Executive incurs a “separation from service” as defined in Section 409A of
the Code. For purposes of Section 409A, any payment to be made after receipt of
an executed and irrevocable waiver and release of claims within any specified
period, in which such period begins in one taxable year of the Executive and
ends in a second taxable year of the Executive, will be made in the second
taxable year. Each installment of any payments or benefits that constitute
nonqualified deferred compensation within the meaning of Section 409A shall be
deemed to be a separate payment for purposes of Section 409A of the Code.

 

 

 

 



- 13 -

 

 

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 



  Retail Opportunity Investments Corp.         By:  /s/ Michael B. Haines    
Name: Michael B. Haines     Title: Chief Financial Officer               /s/
Stuart A. Tanz     Stuart A. Tanz  

 





 

 

 

 

 

 

 

 

 

 

 

- 14 -

 



EXHBIT A

 

Properties

 

All City Storage, LLC

1750 La Costa Meadows Drive

San Marcos, California 92078

 

All City Storage, Ltd.

145 Eastern Avenue

Toronto, Ontario M5A 1H7

Canada

 

 

 

 

 

 

 

 

 



- 15 -

 



EXHIBIT B

 

RELEASE AND WAIVER OF CLAIMS

 

This Release and Waiver of Claims (“Release”) is entered into as of this ___ day
of ____________, 20__, between Retail Opportunity Investments Corp. and any
successor thereto (collectively, the “Company”) and ____________________ (the
“Executive”).

 

The Executive and the Company agree as follows:

 

1.                  The employment relationship between the Executive and the
Company terminated on ________________ (the “Termination Date”).

 

2.                  In accordance with the employment agreement, dated
_________, between the Executive and the Company, as it may be amended from time
to time (the “Employment Agreement”), the Executive is entitled to receive
certain payments and benefits after the Termination Date.

 

3.                  In consideration of the above, the sufficiency of which the
Executive hereby acknowledges, the Executive, on behalf of the Executive and the
Executive’s heirs, executors and assigns, hereby releases and forever discharges
the Company and its shareholders, parents, affiliates, subsidiaries, divisions,
any and all of its or their current and former directors, officers, employees,
agents, and contractors and their heirs and assigns, and any and all employee
pension benefit or welfare benefit plans of the Company, including current and
former trustees and administrators of such employee pension benefit and welfare
benefit plans (the “Released Parties”), from all claims, charges, or demands, in
law or in equity, whether known or unknown, which may have existed or which may
now exist from the beginning of time to the date of this Release, including,
without limitation, any claims the Executive may have arising from or relating
to the Executive’s employment or termination from employment with the Company,
including a release of any rights or claims the Executive may have under Title
VII of the Civil Rights Act of 1964, as amended, and the Civil Rights Act of
1991; the Americans with Disabilities Act of 1990, as amended, and the
Rehabilitation Act of 1973; the Family and Medical Leave Act of 1993; Section
1981 of the Civil Rights Act of 1866; Section 1985(3) of the Civil Rights Act of
1871; the Employee Retirement Income Security Act of 1974, as amended; the Fair
Labor Standards Act, as amended, 29 U.S.C. Section 201 et. seq.; any other
federal, state or local laws against discrimination; or any other federal,
state, or local statute, or common law relating to employment, wages, hours, or
any other terms and conditions of employment. This includes a release by the
Executive of any and all claims or rights arising under contract, covenant,
public policy, tort or otherwise.

 

4.                  The Executive acknowledges that the Executive is waiving and
releasing any rights that the Executive may have under the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”) and that this Release is knowing and
voluntary. The Executive and the Company agree that this Release does not apply
to any rights or claims that may arise after the effective date of this Release.
The Executive acknowledges that the consideration given for this Release is in
addition to anything of value to which the Executive is already entitled. The
Executive further acknowledges that the Executive has been advised by this
writing that: (i) the Executive should consult with an attorney prior to
executing this Release; (ii) the Executive has at least twenty-one (21) days
within which to consider this Release, although the Executive may, at the
Executive’s discretion, sign and return this Release at an earlier time in which
case the Executive waives all rights to the balance of the 21 day review period;
(iii) for a period of 7 days following the execution of this Release in
duplicate originals, the Executive may revoke this Release in a writing
delivered by hand or by mail to an individual designated by the Company to
receive such writing (signature of receipt required), and this Release shall not
become effective or enforceable until the revocation period has expired; and
(iv) nothing in this Release prevents or precludes the Executive from
challenging or seeking a determination in good faith of the validity of this
Release under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law. If the
Executive has not returned the signed Release within the time permitted, then
the offer of payments and benefits set forth in the Employment Agreement will
expire by its own terms at such time.

 



- 16 -

 

5.                  This Release does not release the Released Parties from (i)
any obligations due to the Executive under the Employment Agreement, or under
this Release, (ii) any vested rights the Executive has under the Company’s
employee benefit plans in which the Executive participated, (iii) any rights or
claims that arise from actions or omissions after the date of execution by the
Executive of this Release, (iv) any rights that cannot be waived as a matter of
applicable law, or (v) any rights to indemnification the Executive may have
under any indemnity agreement, applicable law, the by-laws, certificate of
incorporation, or other constituent document of the Company or any of its
affiliates or as an insured under any director’s and officer’s liability
insurance policy now or previously in force.

 

6.                  This Release is not an admission by the Released Parties of
any wrongdoing, liability or violation of law.

 

7.                  The Executive waives any right to reinstatement or future
employment with the Company following the Executive’s separation from the
Company on the Termination Date.

 

8.                  The Executive shall continue to be bound by Section 6 of the
Employment Agreement.

 

9.                  This Release shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
or laws principles thereof.

 

10.              This Release and the Employment Agreement represent the
complete agreement between the Executive and the Company concerning the subject
matter in this Release and supersedes all prior agreements or understandings,
written or oral. This Release may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

 

11.              Each of the sections contained in this Release shall be
enforceable independently of every other section in this Release, and the
invalidity or unenforceability of any section shall not invalidate or render
unenforceable any other section contained in this Release.

 



- 17 -

 

12.              The Executive acknowledges that the Executive has carefully
read and understands this Release, that the Executive has the right to consult
an attorney with respect to its provisions and that this Release has been
entered into voluntarily. The Executive acknowledges that no representation,
statement, promise, inducement, threat or suggestion has been made by any of the
Released Parties to influence the Executive to sign this Release except such
statements as are expressly set forth herein or in the Employment Agreement.

 

[The remainder of this page intentionally left blank.]

 

 

 

 

 

 

 

 

 

 



- 18 -

 

 

The parties to this Release have executed this Release as of the day and year
first written above.

 

 

    Retail Opportunity Investments Corp.           By:           Name:    
Title:           /s/ [Executive]     [Executive]      



 



 

 

 

 

 

 

 

- 19 -



 



